internal_revenue_service national_office technical_advice_memorandum date number release date third party contact index uil no case mis no tam-121433-01 cc pa apjp b02 director of field operations taxpayer’s name taxpayer’s address taxpayer’s identification no year involved date of conference legend employer year industry property b union agreement year year dollar_figurex dollar_figurey year issues whether the court-awarded damages received by employees of employer as a result of the employees’ suit for breach of contract against employer are wages subject_to employment_taxes if so whether the union is liable for the withholding and payment of employment_taxes as the statutory employer pursuant to sec_3401 whether accuracy-related_penalties apply based on the union’s failure to withhold and pay employment_taxes on the damage award it distributed to employees tam-121433-01 conclusions the court-awarded damages received by former employees of employer as a result of the employees’ breach of contract suit against employer are wages subject_to employment_taxes the union is liable for the withholding and payment of employment_taxes as the statutory employer pursuant to sec_3401 accuracy-related_penalties apply facts in year the employer purchased certain industry properties including property b certain of the employer’s employees are members of the union the union serves as the collective bargaining agent for its members in its capacity as collective bargaining agent the union on behalf of the employee members negotiated and signed the agreement with the employer pursuant to the successorship clause of the agreement the employer agreed not to sell any of the industry operations covered by the agreement without first securing the prospective purchaser’s written_agreement to assume the employer’s obligations under the agreement including specifically the obligation to continue to employ the employees working at industry properties covered by the agreement in year the employer sold property b to the buyer the employer sold property b to the buyer without a requirement that the buyer assume the employer’s obligations under the agreement the union filed suit for breach of contract against the employer the principal claim set forth in the complaint was that the sale of property b by the employer to the buyer was in violation of the agreement in a pretrial conference the court found that punitive_damages were not appropriate in this case the rationale behind the court’s finding was that the employer had sold its interest in property b to the buyer so there was no danger of further violations of the collective bargaining agreement by the employer thus the court concluded that an award of punitive_damages was not warranted because it would not deter future misconduct or prevent industrial strife the jury found in favor of the union by deciding that the operation of property b was covered by the agreement and that the sale without a requirement for the buyer to assume the employer’s obligations violated the agreement pursuant to the jury verdict the employer was found liable for breach of contract damages were awarded to the plaintiffs in the amount of dollar_figurex in year dollar_figurex plus dollar_figurey interest calculated from the date of the verdict was paid_by the employer’s bank to the union in year the union made lump sum payments to workers affected by the breach the union distributed the amount of the jury award tam-121433-01 plus interest evenly among the employees affected by the breach employer simply made a lump sum payment to the union the union determined how the lump sum payment would be divided employer had no knowledge of the amount_paid to each employee that was determined by the union in accordance with the plan of distribution the union issued forms 1099-misc to the employees and reported the payments as non-employee compensation neither the employer nor the union withheld reported or paid any employment_taxes on the payments made to employees affected by the breach of all the employees who received lump sum payments about one-fifth of the employees received no other wages from employer in year and the remaining four- fifths received an average of dollar_figure from employer in year the union argues that the damages awarded pursuant to the jury verdict are not wages because no portion of the damages represents wages that employer would have paid to its former employees for services that would have been rendered to it instead the union contends that the damages represent wages that the employer’s former employees would have received but for the breach from an unrelated third party ie from the buyer of property b for services rendered to that unrelated third party in support of this argument the union notes that all of the factors listed in the jury instruction related to what the employees would have earned in the future working for the buyer who was not a party to the case under these circumstances the union asserts that the damages awarded do not fit within the statutory definition of wages law and analysis whether the payments are wages both the federal_insurance_contributions_act fica and the federal_unemployment_tax_act futa define wages as all remuneration for employment unless specifically excluded sec_3121 and sec_3306 employment as used in this definition means any service of whatever nature performed by an employee for the person employing him sec_3121 sec_31_3121_a_-1 of the employment_tax regulations pertaining to fica provides that remuneration for employment unless specifically excepted constitutes wages even though at the time paid the relationship of employer and employee no longer exists between the person in whose employ the services were performed and the individual who performed them see also b -1 i relating to the futa in determining the tax treatment of damages received from a lawsuit or in settlement of a lawsuit one looks to the nature of the item for which the damages are a substitute 313_us_28 in 327_us_358 the supreme court held that back pay awarded under the national labor relations act to an employee who had been wrongfully discharged tam-121433-01 constituted wages under the social_security act the court noted that the back pay constituted remuneration and also held that the remuneration was for employment even though the back pay related to a period during which the petitioner did not perform any service the court emphasized the breadth of the definition of employment the very words any service performed for his employer with the purpose of the social_security act in mind import breadth of coverage they admonish us against holding that service can be only productive activity we think service as used by congress in this definitive phrase means not only work actually done but the entire employer-employee relationship for which compensation is paid to the employee by the employer nierotko has been cited in a number of recent cases dealing with the question of whether payments upon termination of employment or upon settlement of lawsuits for various employee rights are wages for federal employment_tax purposes courts of appeals have held that the definition of wages should be construed very broadly and that back and front pay awards come within the broad definition of wages for federal employment_tax purposes 151_f3d_855 8th cir 122_f3d_204 4th cir in 164_f3d_1015 6th cir the court considered whether payments in settlement of a suit under the employee retirement income security act erisa against the continental can co were includible in income and wages for fica tax purposes in discussing the fica tax issue and citing nierotko the court held that the phrase ‘remuneration for employment’ includes certain compensation in the employer-employee relationship for which no actual services were performed 164_f3d_1026 the court in gerbec further stated as follows the holding in nierotko clearly supports the conclusion that awards representing a loss in wages both back wages and future wages that otherwise would have been paid reflect compensation paid to the employee because of the employer-employee relationship regardless of whether the employee actually worked during the period in question in hemelt the fourth circuit also emphasized the expansive language of the definition of wages and employment that case involved the same settlement at issue in gerbec the court concluded that the erisa claims at issue related directly to taxpayers’ employment relationship with continental and thus constituted wages for fica tax purposes see also mayberry v united_states f 3d pincite in 42_fedclaims_867 aff’d 226_f3d_1322 fed cir the court held that certain termination_payments paid to employees were wages for fica tax purposes the court stated as follows with respect to the definition of wages under the fica fed cl pincite tam-121433-01 the notion of an employer-employee relationship continues to be recognized as the touchstone for determining if a particular payment is subject_to fica taxation in addition courts recently construing sec_3121 have followed nierotko by affording the terms wages and employment broad inclusive coverage under the broad definition of wages set forth in the above authority the payments made to the workers who were employees of the taxpayer are directly related to their employment relationships with the taxpayer this is reflected in the complaint filed by the union against the employer which sought damages for among other things lost wages lost health insurance lost pension credit for time worked and pension benefits lost fringe_benefits such as holiday vacation sick or personal leave pay sickness and accident benefits and life_insurance benefits insofar as the nature of the underlying claim reflects that the lump sum payments were intended as a substitute for lost wages and employee_benefits the awards constitute remuneration for employment within the meaning of fica the method used to calculate the awards here further supports the view that the settlement payments are properly characterized as wages in calculating the damages awarded in this case the jury was instructed by the court that it was their duty to determine the amount of money which would reasonably fairly and adequately compensate the union represented employees for loss of earnings including benefits in the future which were occasioned by the breach of the collective bargaining agreement in order to calculate the lost future earnings_of these workers the jurors could consider the number of persons who have lost employment opportunities because of the defendants’ breach of contract the number of years until they will be likely to retire and the wages and benefits they could reasonably have expected to earn in the future if there had been no contract violation taking into account the wages and benefits they currently earn because the method used to calculate the appropriate lump sum settlement amount in this case is based on what the employees’ earnings would have been had the employer not breached the collective bargaining agreement the lump sum settlement amount awarded by the jury is wages for employment_tax purposes see generally 313_us_28 the union’s argument that the damages awarded are not wages because they represent amounts that the employer’s former employees would have received but for the breach from an unrelated third party ie the purchaser of property b for services rendered to that unrelated third party is without merit payments made by an employer tam-121433-01 to compensate employees for loss of wages that such employees would have earned from another party but for the employer’s wrongful violation of an employment agreement have been held to constitute wages for example in 88_fsupp2d_1087 n d ca appeal pending 9th cir and st louis cardinals v united_states a f t r 2d e d mo appeal pending 8th cir the district courts held that payments made to former baseball players to compensate them for loss of free agency rights constituted wages the theory in those cases was that the players may have earned a higher rate of compensation from other baseball teams if their employers had not interfered with their free agency rights ie their rights to entertain offers of employment with other teams moreover the union’s reliance on eirhart v libbey-owens-ford co u s dist lexis nos 76c 78c n d ill date is misplaced eirhart does not establish a general_rule that payments made for reasons other than the performance of services do not constitute wages see 42_fedclaims_867 aff’d 226_f3d_1322 fed cir eirhart involved damages paid to a class of employee hired into temporary rather than full-time employment at one of the taxpayer’s plants in violation of a consent decree the court concluded that the payments at issue represented compensation_for lost wages that could have been earned from other employment but for the employer’s wrongful conduct however the court in eirhart acknowledged that payments are wages for the purposes of employment_tax withholding where an employer is responsible for back pay to its own employee even though by definition the employee has not actually rendered services during the period in the instant case the employer was held responsible by virtue of a collective bargaining agreement for the payment of wages that could but for the employer’s breach have been earned by its employees from another employer under these circumstances the definition of wages should be construed very broadly and back and front pay awards like the award in the instant case come within the broad definition of wages for federal employment_tax purposes 327_us_358 151_f3d_855 8th cir 122_f3d_204 4th cir statutory employer under sec_3401 generally the employer for purposes of federal employment_taxes is determined under the common_law rules sec_3401 of the code provides in part for purposes of income_tax_withholding that the term employer means the person for whom an individual performs or performed any service of whatever nature as the employee of such person except that - if the person for whom the individual performs or performed the services does not have control of the payment of the wages for such services the term employer except for purposes of the definition of wages means the person having control of the payment of such wages tam-121433-01 the regulations under sec_3401 relating to the definition of employer interpret the phrase in control of the payment of wages as referring to legal control these regulations clearly contemplate that in control of the payment of wages means more than simply making the actual payment of wages see sec_31_3401_d_-1 for example with respect to supplemental_unemployment_compensation_benefits the regulations provide that if the person making such payment is acting solely as an agent for another person the term employer shall mean such other person and not the person actually making the payment see sec_31_3401_d_-1 neither the fica nor the futa contain a definition of employer similar to the definition contained in sec_3401 of the code relating to income_tax_withholding however 419_us_43 holds that a person who is an employer under sec_3401 of the code is also an employer for purposes of fica employee tax withholding under sec_3102 thus under otte if the common_law employer does not have control of the payment of wages the person in control of the payment of wages is an employer with respect to liability for the fica employee tax the otte decision has been interpreted to provide that the person having control of the payment of the wages is also an employer for purposes of sec_3111 of the code the employer portion of fica tax and sec_3301 futa_tax in re armadillo corp 410_fsupp_407 d colo aff’d 561_f2d_1382 10th cir the issue of what constitutes control of the payment of wages under sec_3401 has been examined by courts in various cases it has been held that control requires something more than the mere supplying of money for the payroll 209_f2d_908 9th cir generally the courts have concluded that the test is who makes up the payroll who determines the employees to be included therein and who determines the amounts they are to be paid 340_f2d_337 ct_cl 212_f2d_488 5th cir see also general motors corp v united_states u s t c big_number e d mich however in matter of southwest restaurant systems inc v united_states 607_f2d_1237 9th cir took a more expansive view of the term in control of the payment of wages in that case the debtor_corporation paid the compensation of employees of three other related corporations the court overturned lower courts’ opinions that the debtor in question was not in control of the payment of wages for purposes of federal employment_taxes the court stated that the lower courts improperly relied on such irrelevant factors as control_over the hiring and firing control_over the performance of services and control_over the amount of the pay and the terms of the payment the court stated no one other than the person who has control of the payment of wages is in a position to make the proper accounting and payment to the united_states it matters little who hired the wage earner or what his duties were or how responsible he may have been to his common_law employer neither is it important who fixed the rate of compensation when it finally tam-121433-01 comes to the point of deducting from the wages earned that part which belongs to the united_states and matching it with the employer’s share of fica_taxes the only person who can do that is the person who is in control of the payment of such wages f 2d at p in general motors the general motors corporation gm entered into a contract with an overseas company united technical services uts to obtain additional design engineers to supplement its american workers uts paid the wages and benefits of the uts workers gm claimed that it never treated the uts workers as employees and did not know the amount of their wages according to gm it had no direct control_over uts workers except to the extent necessary to insure conformity with gm standards the status of the workers as employees was not at issue the service attempted to collect unpaid employment_taxes with respect to the workers from gm in general motors the court held that only the person in control of the payment of wages uts in that case was liable for the employment_taxes the court interpreted otte as providing that the responsibility for withholding employment_taxes is directed toward the person who pays the workers and not the person who has control_over the workers’ duties u s t c at p big_number based on the above the liability for the payment of the employer and employee fica tax the futa_tax and federal_income_tax withholding is imposed on the party in control of the payment of the wages in this case employer simply made a lump sum payment to the union the union determined how the lump sum payment would be divided employer had no knowledge of the amount_paid to each employee that was determined by the union in accordance with the plan of distribution based on the information submitted we conclude that the union was in control of the payment of the wages and is liable for the employer and employee fica tax futa_tax and federal_income_tax withholding with respect to the payment accuracy-related_penalties for negligence sec_6662 and b impose a 20-percent accuracy-related_penalty on the portion of an underpayment that is due to negligence or intentional disregard of rules or regulations negligence includes a failure to attempt reasonably to comply with the code sec_6662 disregard includes a careless reckless or intentional disregard id sec_6664 provides that the accuracy-related_penalty shall not be imposed with respect to any portion of an underpayment if it is shown that a taxpayer acted in good_faith and that there was reasonable_cause for the underpayment the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case by case basis taking into account all pertinent facts and circumstances see 113_tc_214 generally the most important factor is the taxpayer’s effort to assess the proper tax_liability income_tax regulations sec_1_6664-4 t c pincite in this regard the credibility of the tam-121433-01 taxpayer’s reasons for not determining the proper tax_liability may be evaluated circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer income_tax regulations sec_1_6664-4 the union paid dollar_figurex plus interest from the proceeds of a judgment to the employees who were affected by the employer’s breach of the agreement the union did not withhold or pay employment_taxes on the payments the dollar_figurex paid to the workers constitutes wages subject_to employment_tax and the payments should have been reported on forms w-2 and on forms and with applicable withholding and payment of fica tax and income_tax instead the union reported the amounts as non-employee compensation in box of forms 1099-misc the form_1099 filing instructions contained the following language generally amounts reportable in box are subject_to self-employment taxes if payments are not subject_to this tax self-employment_tax and they are not reportable elsewhere on form 1099-misc report the payments in box if at the time the payments were made the taxpayer believed that the payments were not wages the taxpayer should have reported the amount in box of form 1099-misc as other income with a corresponding explanation of the nature of the payment the union has not asserted any reasonable basis for treating the payments as self- employment income and for failing to report the payments on forms w-2 the union’s relationship with the miners was based on the fact that the miners were employees of the employer negotiations contracts and suits the union entered into on behalf of the workers were based on the premise that the workers were employees in particular the dollar_figurex plus interest was received as a result of a suit for lost wages and benefits inasmuch as the union is frequently required to report payments to its members the union is not unsophisticated with respect to reporting payments to employees the union has not provided an explanation as to why the payments were reported as nonemployee compensation other than to say that they simply advised the individual recipients to consult with their own tax advisors and because of the once unit employees have designated the union as a bargaining representative and the union has been recognized or certified by the national labor relations board the employer is obligated under the national labor relations act the act to deal with the union as its employees’ exclusive representative under the act the employer must confer with the union in good_faith with respect to wages hours and other terms and conditions of employment in fact once such an exclusive representative has been recognized or certified the employer cannot deal individually with its employees but must instead deal with them collectively through their union with regard to their terms and conditions of employment see u s c a d and a tam-121433-01 strong likelihood that the payments were taxable the union reported the payments to the irs in the manner that seemed most appropriate it is reasonable to expect that a taxpayer exercising ordinary business care and prudence would make every effort to ascertain the correct treatment when reporting payments totaling dollar_figurex dollars plus interest rather than simply advising the recipients to consult their own tax advisors the union has not asserted any reasonable_cause for failing to ascertain the correct reporting treatment for the payments the union has indicated that its comptrollers office simply inserted the amounts in the box the union usually uses when advised that the payments were not wages this treatment suggests an insufficient effort to assess the proper tax_liability we note also that dollar_figurey of the payments represented interest and should have been reported to the recipients as interest_income form 1099-misc has several boxes that are used to report payments characterized as non-wage payments ie rents royalties other income federal_income_tax withheld fishing boat proceeds medical and health care payments non-employee compensation substitute_payments in lieu of dividends or interest etc a taxpayer making an effort to assess the proper tax_liability would try to determine the correct characterization of each component of the payment rather than simply inserting the amounts in the box it usually used finally we are not persuaded that the taxpayer’s reliance on eirhart establishes reasonable_cause for the underpayment as discussed in detail above the weight of authority establishes that the definition of wages should be construed very broadly and that back and front pay awards come within the broad definition of wages for federal employment_tax purposes 327_us_358 151_f3d_855 8th cir 122_f3d_204 4th cir a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
